DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 15/143286 which is now United States Patent 11,258,903. Claims 1-15, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 11,258,903, hereinafter referred to as Patent (‘903). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is wholly contained within Claim 1 of Patent (‘753). 
Claim 1 of the instant application is identical to Claim 1 of Patent (‘903) except that Claim 1 of Patent (‘903) additionally recites steps of protecting the privacy of the selected caller making the received selected call by assigning a unique telephone number to the selected caller that is different from an original number used to identify the selected caller and protecting the privacy of the selected available agent by assigning a unique agent telephone number to the selected available agent that is different from an original agent telephone number used to identify the selected available agent, the unique telephone number enabling communication with the selected caller over the public switched telephone network.
Claim 9 of the instant application is identical to Claim 11 of Patent (‘903) except that Claim 11 of Patent (‘903) additionally recites steps of a controller coupled to said database, said controller querying available agents from a selected queue and transferring the received call to a selected available agent through the telephony interface and protecting the privacy of the selected caller making the received selected call by assigning a unique telephone number to the selected caller that is different from an original number used to identify the selected caller and protecting the privacy of the selected available agent by assigning a unique agent telephone number to the selected available agent that is different from an original agent telephone number used to identify the selected available agent, the unique telephone number enabling communication with the selected caller over a public switched telephone network.
Claims 2-8 of the instant application are recited in Claims 3-8 respectively of Patent (‘753). 
Claims 10-15 of the instant application are recited in Claims 13-18 respectively of Patent (‘753).

When the Claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaufman (2009/0122972 A1).
As per Claim 1, Kaufman teaches a method of managing a plurality of incoming calls, each of the plurality of incoming calls being assigned a personal telephone number for communicating with a telephony interface over a public switched telephone network, the method comprising: receiving a selected call of the incoming calls at the telephony interface, the selected call being received at the telephony interface via a selected caller dialing their assigned personal telephone number and directly identifying a selected queue using its assigned personal telephone number from a relational database (Figure 1 – Reference 102 and 103; Page 2, Paragraphs [0028] and [0030]; Page 6, Paragraph [0074]; Page 7, Paragraphs [0084] – [0087], [0091] and [0092]).
(Note: In paragraph [0028], Kaufman describes a call controller service responsible for handling incoming communications, tracking agent state/availability, queue maintenance and routing of communications. In paragraph [0074], Kaufman indicates that a skill refers to a call type/classification and further indicates that different skills may correspond to distinct toll-free numbers. In paragraphs [0084] – [0087], Kaufman describes skill information [DNIS Name, Description, Skill, etc.] being stored in a data store and the maintaining a list of phone numbers that are mapped to each skill)
(Note: In paragraphs [0091] and [0092], Kaufman describes the use of queues in the performance of skills-based routing. Kaufman indicates that once a call enters the system the call is assigned to a default skill dependent on the number dialed by the caller. As an example, Kaufman indicates that each call to a particular 800 number may be assigned to the USPrimary skill which has an associated queue)
Kaufman also teaches querying available agents from the selected queue via a controller coupled to the telephony interface; and transferring the received call to a selected available agent via the controller through the telephony interface (Figure 1 – Reference 102 and 103; Page 2, Paragraphs [0028] and [0030]). (Note: The call controller service described in paragraph [0028] is responsible for tracking the current state and availability or call center agents; matching an available agent to a queued customer call and establishing a connection between the customer and the available agent)
As per Claims 3 and 11, Kaufman teaches wherein the selected caller is associated with a selected company (Page 8, Paragraph [0103]). (Note: In paragraph [0103], Kaufman describes an outsourcer which would be an enterprise/customer that does business with the call center. A reasonable example would be an outsourcer seeking helpdesk assistance for an IT issue dials a toll-free number and is placed in a troubleshooting queue)
As per Claim 5, Kaufman teaches receiving a second call of the incoming calls at the telephony interface, the second call identifying a second queue; querying a second group of available agents from the second queue via the controller coupled to the telephony interface; and transferring the received call to a selected available agent of the second group via the controller through the telephony interface, wherein the second queue is unique from the selected queue as described in Claim 1.
(Note: Claim 5 differs from Claim 1 in that Claim 5 recites a second/subsequent call that is to be routed to a queue that is different that the queue the first call was routed to. Kaufman describes a data store maintaining a list of phone numbers matched to a specific skill. Kaufman also describes using a 1-800 number to direct incoming communications to a specific queue. It is clear that Kaufman teaches a plurality of 1-800 numbers with each 1-800 number being tied to a specific queue. The call controller service described in Claim 1 performs the addition recited activities)
As per Claims 6 and 13, Kaufman teaches receiving agent status via a web server, and wherein said querying is based on the received agent status. (Note: The call controller service performs this function as described in Claim 1 above)
As per Claims 7 and 14, Kaufman teaches wherein said receiving the selected call comprises receiving the selected call from a private branch exchange (Page 3, Paragraphs [0034] and [0036]).
As per Claim 9, Kaufman teaches a method and communication management system for securely routing and queuing a plurality of inbound calls as described in Claim 1. Kaufman also teaches a telephony interface (Figure 1 – Reference 103; Page 2, Paragraph [0030]); a database (Figure 2 – Reference 203; Page 7, Paragraph [0084]); and a controller (Figure 1 – Reference 102; Page 2, Paragraph [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (2009/0122972 A1) in view of Dean et al (2008/0025488 A1).
As per Claims 2 and 10, Kaufman teaches the method and system of Claims 1 and 9; but does not teach wherein the unique telephone number is associated with a key in a database for identifying the selected queue. However, Dean teaches wherein the unique telephone number is associated with a key in a database for identifying the selected queue (Figure 1 – Reference 106; Figure 6 – Reference 670; Page 2, Paragraph [0027]; Page 6, Paragraph [0073] – Page 7, Paragraph [0075]).
(Note: Kaufman describes a data store maintaining a list of phone numbers matched to a specific skill. Kaufman also describes using a 1-800 number to direct incoming communications to a specific queue. Dean describes the assignment of unique telephone numbers to enable anonymous communication between parties. The combination of Kaufman and Dean is found to read on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Kaufman with the method and system taught by Dean to enable individuals who are exploring forming an intimate relationship the ability to communicate without revealing contact information so that if the relationship is not successful each party may walk away se cure in the knowledge that their identity has not been compromised.
As per Claims 8 and 15, the combination of Kaufman and Dean teaches wherein the transferring of the received call includes protecting the privacy of the available agents; and wherein said controller further masks the contact information of the available agents (Figure 1 – Reference 106; Figure 6 – Reference 670; Page 2, Paragraph [0027]; Page 6, Paragraph [0073] – Page 7, Paragraph [0075]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Kaufman with the method and system taught by Dean to enable individuals who are exploring forming an intimate relationship the ability to communicate without revealing contact information so that if the relationship is not successful each party may walk away se cure in the knowledge that their identity has not been compromised.

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (2009/0122972 A1) in view of Henderson et al (6,327,363 B1).
As per Claims 4 and 12, Kaufman teaches wherein said querying further comprises: routing the selected call to the selected available agent as described in Claim 1; but does not teach prompting the selected available agent to accept the selected call, wherein said transferring occurring if the selected available agent accepts the selected call; and repeating said querying for a next available agent in the selected queue if the selected available agent dismisses the selected call.
However, Henderson teaches prompting the selected available agent to accept the selected call (Figure 8F – Reference 890 and 892; Column 16, Lines 4-8), wherein said transferring occurring if the selected available agent accepts the selected call (Figure 7B – Reference 740; Figure 8F – Reference 894; Column 12, Lines 22-28; Column 16, Lines 13-24); and repeating said querying for a next available agent in the selected queue if the selected available agent dismisses the selected call (Figure 7B – References 736 and 738; Column 12, Lines 22-28).
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Kaufman with the method and system as taught by Henderson to provide a whistleblower an opportunity to report questionable behavior to an organization secure in the knowledge that their identity would be protected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baird et al (2009/0003539 A1), Hou et al (2017/0118329 A1), Richard (2013/0218983 A1), Peden et al (8,625,760 B1), Rauschenberger et al (2012/0114112 A1), Barber et al (2012/0100830 A1), Noble, Jr. (9,560,210 B1), Wei (2003/0198326 A1), Wong et al (2007/0064895 A1), Siminoff (2013/0070918 A1) and Charlson (2015/0281435 A1). Each of these describes systems and methods of distributing communication within a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/            Primary Examiner, Art Unit 2652